Case: 10-51009     Document: 00511823824         Page: 1     Date Filed: 04/17/2012




              IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                            FILED
                                                                           April 17, 2012
                                     No. 10-51009
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

PEDRO NAVARRETE-CASTILLO, also known as Pedro Castillo-Navarrete,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:04-CR-533-1


Before JONES, Chief Judge, and JOLLY and SMITH, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Pedro Navarrete-Castillo has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Navarrete-Castillo has filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein, as well as
Navarrete-Castillo’s response. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review.                    Accordingly,


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-51009   Document: 00511823824   Page: 2   Date Filed: 04/17/2012

                              No. 10-51009

counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2. Navarrete-Castillo’s motion to appoint new counsel is DENIED. All
other motions are DENIED AS MOOT.




                                    2